      Case 5:21-cv-00410-MAD-ATB Document 8 Filed 06/15/21 Page 1 of 6



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

PATRICK GUILLORY,

                                      Plaintiff,
       vs.                                                           5:21-CV-410
                                                                     (MAD/ATB)
BISHOP NURSING HOME,

                              Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

PATRICK GUILLORY
753 James Street
Apt. #1129
Syracuse, New York 13203
Plaintiff pro se

Mae A. D'Agostino, U.S. District Judge:

                                              ORDER

        Plaintiff commenced this action on April 12, 2021, submitting a complaint pursuant to 42

U.S.C. § 1983, along with a motion to proceed in forma pauperis ("IFP"). See Dkt. Nos. 1, 2. In

an Order and Report-Recommendation dated April 19, 2021, Magistrate Judge Baxter conducted

an initial review of the complaint and IFP application and found Plaintiff financially eligible for

IFP status, granting his motion to proceed IFP therein. See Dkt. No. 6. As to the complaint,

Magistrate Judge Baxter recommended that this action be dismissed without prejudice, but

without opportunity for amendment. See id. at 7. Plaintiff did not object to the report.

       Plaintiff brings claims pursuant to 42 U.S.C. § 1983 against Defendant Bishop Nursing

Home ("Bishop") for allegedly "operating a dangerous establishment." Dkt. No. 1 at 2.

Specifically, he complains that the "call bell in the restroom do[es] not work and patients have to



                                                   1
       Case 5:21-cv-00410-MAD-ATB Document 8 Filed 06/15/21 Page 2 of 6



wait an hour" or more for assistance from a nurse. Id. at 3. Plaintiff also alleges that the

"electronics" in the patients' rooms do not work. Id. Plaintiff states three causes of action

concerning Bishop's "neglect" toward patients, "defective" room equipment, and Bishop's

"refus[al] to move patients to another room when other patients are being disruptive." Id.

Plaintiff requests that this Court "order an FBI investigation into the first, second, and third causes

of action." Id. at 4.

        After conducting an initial review of the complaint, Magistrate Judge Baxter found that

"Plaintiff is suing Bishop, a privately owned, for-profit care facility." Dkt. No. 6 at 4. Because

Plaintiff failed to plausibly allege that Bishop acted under color of state law, Magistrate Judge

Baxter found that the complaint failed to state any claims for relief under Section 1983. See id. at

4. Accordingly, Magistrate Judge Baxter recommended that Plaintiff's complaint be dismissed

without prejudice for lack of subject matter jurisdiction. See id. at 4-5. Because the problem with

Plaintiff's complaint is substantive such that better pleading will not cure it, Magistrate Judge

Baxter further recommended that this action be dismissed without leave to amend. See id. at 6.

        Section 1915(e)(2)(B) directs that, when a plaintiff seeks to proceed IFP, "(2) . . . the

court shall dismiss the case at any time if the court determines that - . . . (B) the action . . . (i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief." 28 U.S.C. § 1915(e)(2)(B).

"[I]n a pro se case, the court must view the submissions by a more lenient standard than that

accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F. Supp. 2d 289, 295

(N.D.N.Y. 2003) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). The Second Circuit has

held that the court is obligated to "make reasonable allowances to protect pro se litigants" from




                                                     2
      Case 5:21-cv-00410-MAD-ATB Document 8 Filed 06/15/21 Page 3 of 6



inadvertently forfeiting legal rights merely because they lack a legal education. Id. (quoting

Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

        When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

when a party declines to file objections or files "[g]eneral or conclusory objections or objections

which merely recite the same arguments [presented] to the magistrate judge," the court reviews

those recommendations for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846,

*1 (N.D.N.Y. Mar. 16, 2011) (citations and footnote omitted); see also McAllan v. Von Essen,

517 F. Supp. 2d 672, 679 (S.D.N.Y. 2007). After the appropriate review, "the court may accept,

reject or modify, in whole or in part, the findings or recommendations made by the magistrate

[judge]." 28 U.S.C. § 636(b)(1).

        A litigant's failure to file objections to a magistrate judge's report-recommendation, even

when that litigant is proceeding pro se, waives any challenge to the report on appeal. See Cephas

v. Nash, 328 F.3d 98, 107 (2d Cir. 2003) (holding that, "[a]s a rule, a party's failure to object to

any purported error or omission in a magistrate judge's report waives further judicial review of the

point") (citation omitted). A pro se litigant must be given notice of this rule; notice is sufficient if

it informs the litigant that the failure to timely object will result in the waiver of further judicial

review and cites pertinent statutory and civil rules authority. See Frank v. Johnson, 968 F.2d 298,

299 (2d Cir. 1992); Small v. Sec'y of Health and Human Servs., 892 F.2d 15, 16 (2d Cir. 1989)

(holding that a pro se party's failure to object to a report-recommendation does not waive his right

to appellate review unless the report explicitly states that failure to object will preclude appellate




                                                    3
       Case 5:21-cv-00410-MAD-ATB Document 8 Filed 06/15/21 Page 4 of 6



review and specifically cites 28 U.S.C. § 636(b)(1) and Rules 72, 6(a), and former 6(e) of the

Federal Rules of Civil Procedure).

        Having carefully reviewed the April 19, 2021 Order and Report-Recommendation,

Plaintiff's submissions, and the applicable law, the Court finds that Magistrate Judge Baxter

correctly determined that this action must be dismissed without prejudice for lack of subject

matter jurisdiction. To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

a right secured by the Constitution or laws of the United States was violated by a person acting

under the color of state law, or a state actor. See West v. Atkins, 487 U.S. 42, 48-49 (1988).

Private parties are generally not state actors, and are therefore not subject to liability under

Section 1983. Sykes v. Bank of Am., 723 F.3d 399, 406 (2d Cir. 2013); see also Ciambriello v.

Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002) ("[T]he United States Constitution regulates

only the Government, not private parties. . . .") (internal quotation marks and citation omitted).

For purposes of Section 1983, the actions of a nominally private entity are attributable to the state

when: "(1) the entity acts pursuant to the 'coercive power' of the state or is 'controlled' by the state

('the compulsion test'); (2) when the state provides 'significant encouragement' to the entity, the

entity is a 'willful participant in joint activity with the [s]tate,' or the entity's functions are

'entwined' with state policies ('the joint action test' or 'close nexus test'); or (3) when the entity 'has

been delegated a public function by the [s]tate,' ('the public function test')." Caballero v. Shayna,

No. 18-CV-1627, 2019 WL 2491717, *3 (E.D.N.Y. June 14, 2019) (quoting Sybalski v. Indep.

Grp. Home Living Program, Inc., 546 F.3d 255, 257 (2d Cir. 2008)). "The fundamental question

under each test is whether the private entity's challenged actions are 'fairly attributable' to the

state." Id. (quoting Fabrikant v. French, 691 F.3d 193, 207 (2d Cir. 2012)).




                                                      4
      Case 5:21-cv-00410-MAD-ATB Document 8 Filed 06/15/21 Page 5 of 6



        In the present case, the named Defendant is a privately owned, for-profit care facility and

Plaintiff alleges no facts suggesting that Bishop is a state actor under any of the aforementioned

exceptions, or that Bishop's actions are otherwise fairly attributable to the state. See Dkt. No. 6 at

4. Because Plaintiff failed to plausibly allege that the named Defendant acted under color of state

law, Magistrate Judge Baxter correctly determined that the complaint fails to state any claims for

relief under Section 1983. See DuBois v. Bedford-Flatbush Chiropractic, P.C., 409 F. Supp. 3d

62, 69 (E.D.N.Y. 2019) (acknowledging that, in the context of Section 1983, public functions do

not include operating nursing homes) (citing Manhattan Cmty. Access Corp. v. Halleck, ___ U.S.

___, 139 S. Ct. 1921, 1926 (2019)); White v. St. Joseph's Hosp., 369 Fed. App'x. 225, 226 (2d Cir.

2010) ("[P]rivate actors and institutions, such as the hospitals, nursing home, and cemetery named

as defendants in [plaintiff's] complaint, are generally not proper § 1983 defendants because they

do not act under color of state law.").

        Moreover, Magistrate Judge Baxter correctly determined that leave to re-plead should be

denied. Generally, a pro se complaint should not be dismissed "without giving leave to amend at

least once when a liberal reading of the complaint gives any indication that a valid claim might be

stated." Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999) (citation and internal

quotation marks omitted). However, an opportunity to amend is not required where "the problem

with [the plaintiff's] causes of action is substantive" such that "better pleading will not cure it."

Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). Because lack of subject matter jurisdiction

is a substantive defect, Deul v. Dalton, No. 1:11-CV-0637, 2012 WL 235523, *8 n.19 (N.D.N.Y.

Jan. 25, 2012), dismissal without leave to amend is appropriate in this case.

        Finally, the Court acknowledges that Plaintiff has waived any right to challenge the report

on appeal by failing to object to the report within fourteen days. See Cephas v. Nash, 328 F.3d



                                                   5
      Case 5:21-cv-00410-MAD-ATB Document 8 Filed 06/15/21 Page 6 of 6



98, 107 (2d Cir. 2003). In accordance with the requirement that pro se litigants be given notice of

this rule, see Frank v. Johnson, 968 F.2d 298, 299 (2d Cir. 1992); Small v. Sec'y of Health and

Human Servs., 892 F.2d 15, 16 (2d Cir. 1989), Plaintiff received sufficient notice upon receipt of

the report. See Dkt. No. 6 at 7.

          Accordingly, the Court hereby

          ORDERS that Magistrate Judge Baxter's April 19, 2021 Order and Report-

Recommendation is ADOPTED in its entirety for the reasons set forth therein; and the Court

further

          ORDERS that this action is DISMISSED without prejudice; and the Court further

          ORDERS that the Clerk of the Court shall enter judgment in Defendant's favor and close

this case; and the Court further

          ORDERS that the Clerk of the Court serve a copy of this Order on Plaintiff in accordance

with the Local Rules.

IT IS SO ORDERED.

Dated: June 15, 2021
       Albany, New York




                                                  6
